Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received June 22, 2022.  Claims 1-6 were cancelled by the amendment.  New Claims 7-24 were added by this amendment.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“a first attachment for attaching the distal end of said umbilical to said work tool; 
a second attachment for attaching the proximal end of said umbilical to a drive motor; and 
an umbilical control unit for controlling the operation of said umbilical.” (Claim 7)

“umbilical is adapted to be dispensed from a supply reel” (Claims 8 and 17)

“annular disk assemblies includes a drive chain adapted to be driven by a respective annular disk assembly drive motor” (Claim 11)

“a master control unit for remotely controlling the operation of said system” (Claim 12)

“coupled to said master control unit” (Claim 14)

“said plurality of sensors include a speed sensor for detecting the speed of movement of said umbilical,” (Claim 15)

“an umbilical having a continuous opening through an interior portion of said umbilical for substantially the length of said umbilical” (Claim 16)

“a drive unit for pulling said umbilical through said pipe” (Claim 21)

“said drive unit is controlled by said control unit” (Claim 22)

“to control said drive unit to push or pull said maintenance tool” (Claims 23 and 24)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “system” in Claims 7-24, “coupling devices” in Claims 7 and 16, “umbilical control unit” in Claims 7 and 14, “master control unit” in Claims 12, 14, and 15, “central processing unit” in Claims 14 and 19, “control unit” in Claims 16, 19, 20, and 22-24,and “drive unit” in Claims 21-24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7, 8, 11, 12, 14-17, and 21-24, and therefore dependent Claims 9, 10, 13, 18,19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:

Claim 7 recites the limitation "“a first attachment for attaching the distal end of said umbilical to said work tool; a second attachment for attaching the proximal end of said umbilical to a drive motor; and an umbilical control unit for controlling the operation of said umbilical".  The Applicant‘s specification discloses an umbilical, however, it doesn't disclose the umbilical has a first attachment to a work tool and a second attachment to a drive motor.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claims 8 and 17 recite the limitation “umbilical is adapted to be dispensed from a supply reel”.  The Applicant‘s specification discloses the system can be rolled onto a take-up reel, however, it doesn't disclose the umbilical is adapted to be dispensed from a supply reel.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim 11 recites the limitation “annular disk assemblies includes a drive chain adapted to be driven by a respective annular disk assembly drive motor”.  The Applicant‘s specification discloses an annular disk, however, it doesn't disclose the annular disk assemblies include a drive chain driven by an annular disk assembly drive motor.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 
Claim 12 recites the limitation “a master control unit for remotely controlling the operation of said system”.  The Applicant‘s specification discloses a control unit that seems to be integral to the shown umbilical within the pipe, however, it doesn't disclose the master control unit (separate from the umbilical control unit) for remote control.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim 14 recites the limitation “coupled to said master control unit”.  The Applicant‘s specification discloses a control unit that seems to be integral to the shown umbilical within the pipe, however, it doesn't disclose the master control unit (separate from the umbilical control unit).  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim 15 recites the limitation “said plurality of sensors include a speed sensor for detecting the speed of movement of said umbilical”.  The Applicant‘s specification discloses a control unit that seems to be integral to the shown umbilical within the pipe, however, it doesn't disclose the inclusion of a speed sensor.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim 16 recites the limitation "a continuous opening through an interior portion of said umbilical for substantially the length of said umbilical".  The Applicant‘s specification discloses umbilical, however, it doesn't disclose the umbilical has a continuous opening through and interior portion and that the umbilical extends substantially the length of said umbilical.  Figure 6 discloses an umbilical that includes a cut through view.  However, it is not clear based on the submitted figures that the umbilical labeled as 62 is has an opening.  Additionally, there is no evidence that if an opening existed that it would extend substantially the length of the umbilical.  Therefore, this limitation is new matter. 

Claim 21 recites the limitation “a drive unit for pulling said umbilical through said pipe”.  The Applicant‘s specification discloses an umbilical, however, it doesn't disclose the inclusion of a drive unit for pulling said umbilical through said pipe.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim 22 recites the limitation “said drive unit is controlled by said control unit”.  The Applicant‘s specification discloses an umbilical, however, it doesn't disclose the inclusion of a drive unit.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claims 23 and 24 recite the limitation “to control said drive unit to push or pull said maintenance tool”.  The Applicant‘s specification discloses an umbilical, however, it doesn't disclose the inclusion of a drive unit for to push or pull said maintenance tool.  Additionally, there is no evidence in the specification or drawings that this knowledge was conceived at the time of filing.  Therefore, this limitation is new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11, 12, 14-17, and 21-24, and therefore dependent Claims 9, 10, 13, 18,19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation "“a first attachment for attaching the distal end of said umbilical to said work tool; a second attachment for attaching the proximal end of said umbilical to a drive motor; and an umbilical control unit for controlling the operation of said umbilical".  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claims 8 and 17 recite the limitation “umbilical is adapted to be dispensed from a supply reel”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 11 recites the limitation “annular disk assemblies includes a drive chain adapted to be driven by a respective annular disk assembly drive motor”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 12 recites the limitation “a master control unit for remotely controlling the operation of said system”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 14 recites the limitation “coupled to said master control unit”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 15 recites the limitation “said plurality of sensors include a speed sensor for detecting the speed of movement of said umbilical”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 16 recites the limitation "a continuous opening through an interior portion of said umbilical for substantially the length of said umbilical".  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 21 recites the limitation “a drive unit for pulling said umbilical through said pipe”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claim 22 recites the limitation “said drive unit is controlled by said control unit”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Claims 23 and 24 recite the limitation “to control said drive unit to push or pull said maintenance tool”.  It is unclear that this feature actually exists on the disclosed invention.  Therefore, it is unclear how to interpret the claim limitation consistent with the disclosed invention. 

Response to Arguments
Drawing Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Drawing Objections. 

Specification Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Specification Objections. 

Rejections Under 35 U.S.C. 102 and 103
The Applicant has cancelled all previously presented claims, therefore the Examiner withdraws the previous rejections under 35 U.S.C. 102(a)(2) and 103 that were based on the cancelled claims.  

Applicant’s amendments reflect and invention that is not disclosed in the originally filed specification, drawings, or claims, therefore applying prior art to the current claims is moot since the rejections would be based on an invention not possessed by the Applicant at time of filing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723